PRATT, J.
The evidence established that the plaintiff was employed by," and rendered service to, the defendant, in procuring the adjustment of a loss. The only question as to which there can be any *1110doubt is as to the amount of compensation to which plaintiff is entitled. In respect to that question defendant has no ground of complaint. After various witnesses had testified too custom by which plaintiff would be entitled to 5 -per cent, upon the loss, as adjusted, the court refused to hear further evidence on that subject, and charged the jury that the recovery must be restricted to the reasonable value of the services. Defendant now claims that no proof was given of the “reasonable value” of the services, and that the verdict must' be set aside for that reason. Had that point been raised at the close of the testimony, it cannot be doubted that the omission to show, in express terms, the “reasonable value,” would have been obviated. It is plain that both court and counsel considered that proof of a custom to pay 5 per cent, was evidence which the jury might consider upon the question of “reasonable value.” In this "we find no error, and the verdict must be affirmed, with costs.